     Case 1:19-cv-00264 Document 32 Filed 04/21/20 Page 1 of 2 PageID #: 178



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD


TELDIA HAYWOOD, et al.,

       Plaintiffs,

v.                                          CIVIL ACTION NO. 1:19-00264

CARETTA MINERALS, LLC,
CNX GAS COMPANY LLC, and
UNKNOWN DEFENDANTS,

       Defendants.


                       MEMORANDUM OPINION AND ORDER

       Pursuant to the court’s memorandum opinion and order issued

on March 30, 2020, (ECF No. 30), the court dismissed plaintiffs’

Complaint without prejudice, allowing plaintiffs to file an

amended complaint within 14 days of the issuance of that order.

However, the court also stated that if no proposed amended

complaint was filed by that April 13, 2020 deadline, the court

would issue a judgment order dismissing the case with prejudice.

(Id.)    No amended complaint has been filed as of April 19, 2020.

       However, on April 9, 2020, the court received a letter-form

motion from Teldia Haywood.         (ECF No. 31).     In the letter, Ms.

Haywood asks the court to grant her more time to find new

representation and file an amended complaint.            (See id. at 5).

Ms. Haywood claims that she needs to find new representation in

this matter, as plaintiffs’ counsel Robert Carlton told
  Case 1:19-cv-00264 Document 32 Filed 04/21/20 Page 2 of 2 PageID #: 179



plaintiffs he was unable to continue representing them due to

his poor health.    (Id.)

     The court has not received any motion to withdraw from Mr.

Carlton.   The court thus DIRECTS Mr. Carlton to respond to Ms.

Haywood’s letter-form motion by May 5, 2020.             If Mr. Carlton

intends to withdraw, he must do so by motion to the court and

explain why good cause exists for the court to grant his

withdrawal.   If Mr. Carlton does not intend to withdraw, the

court DIRECTS that he file a motion explaining why the court

should grant an extension of time for plaintiffs to file an

amended complaint.    The court also will consider any motions

made by counsel for defendants regarding whether the court

should dismiss this case with prejudice given plaintiffs’

counsel’s failure to file an amended complaint by the April 13,

2020 deadline.

     Until these above matters are resolved, the court will HOLD

in abeyance Ms. Haywood’s motion for extension of time, and will

HOLD in abeyance any issuance of a dismissal with prejudice

pursuant to the court’s March 30, 2020 order.

     The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record and to Ms. Haywood.

     IT IS SO ORDERED this 21st day of April, 2020.

                                 ENTER:


                                 David A. Faber
                                 Senior United States District Judge
